(}RH$INAI"

           l|in tW     @nitr! 9rtatts @ourt                of   fr[trsl @lsimg
                                              Pro Se
                                                                                         FILED
                                                                                       ocT 2 4   2016
 LEWIS R. MORGAN,
                                                                                      U.S. COURT OF
                                                                                     FEDERAL CLAIMS
                        Plaintiff,                     No. 16-937C
                                                       (Iiled: October 24, 2016)
                                                       Ke)'words: Subject Matter Jurisdiction;
                                                       Pro Se Plaintiffs.
 THE LINITED STATES OF AMERICA,

                        Defendant.




Lewis R. Morgan, La Pine, OR, Plaintiff, pro 59.

Barbara E. Thomas, Trial Attomey, Commercial Litigation Branch, Civil Division, Depaxtment
of Justice, Washington, DC, with whom werc Martin F. Hockey, Jr., Assistant Director, Robert
E. Kirschman, Jr., Director, and Benjamin C. Mizer, Principal Deputy Assistant Attomey
General, for Defendant.

                                     OPINION AND ORDER

KAPLAN, Judge.

        Lewis R. Morgan, the pro se plaintiff in this case, commenced this action by filing a
document entitled "Motion (Rule 7) Requested Transfer from 15CV280i6, to Federal Circuit
Court ' on August2,2016, which the Court treated as a complaint. See Doc. No. 1 . In it, Plaintiff
seemingly sought transfer ofa case from the Circuit Court ofDeschutes County, Oregon, to this
Court. Id. at 2. Plaintiff asserted an "action in equity" as well as "several" breaches ofcontracts
which prevent him from using his truck and trailer. Id. at 3. He appeared to allege these breaches
stemmed from the failure of Hartford Casualty Insurance Group, the insurance company
allegedly insuring his vehicle, to pay replacement costs after Plaintiff totaled his vehicle, as well
as from unspecified contracts with Linn County Federal Credit Union. See id. at 3 5. The
document did not specify any reliefsought, other than transfer to this Court. See id. at 5-6.

         On August 31,2016, Plaintiff filed an amended complaint. Doc. No. 4. In it, Plaintiff
seeks declaratory judgment and "relief persuant [sic] to 28 USC section 2201 & 2202" from the
"State of Oregon (LINN CO FCU) in the United States of America." Id. at 1. Plaintiff alleges
that the State ofOregon is "absconding with, and is restricting" Plaintiff from the use ofhis
assets. Id. at 2. He also raises concems regarding unfair debt collection practices, as well as a
claim that the State ofOregon assaulted him, his family, and his property, and took his son
hostage for a $30,000 ransom.   !!   at 3-4. Plaintiffls amended complaint also asserts causes of




                                                           ?Drr Dq?o       oDDa 506q 3?h1
action against the State ofOregon, Linn County Federal Credit Union, and Hartford Casualty
Insurance Group, regarding infringement of unspecified copyrights, trademarks, trade dress, and
patents, for which he seeks declaratory and injunctive relief. See id. at 6-9.

       For the reasons discussed below, this Court lacks jurisdiction over Plaintiff s claims.
Therefore, the amended Complaint is DISMISSED without prejudice.

                                           DISCUSSION

         The Court may raise subj ect matter jurisdiction sua sponte at any time. Rick's Mushroom
Serv.. Inc. v. United States, 521 F.3d 1338, 1346 (Fed. Cir. 2008) (intemal citation omitted); see
also Arbaueh v. Y&H Com., 546 U.S. 500, 506 (2006) (noting that an objection to federal court
subject matter jurisdiction may be raised by a court on its own initiative at any stage in the
litigation). "lf the court determines at any time that it lacks subject-matter jurisdiction, the court
must dismiss the action." RCFC 12(h)(3); see also Arbaueh, 546 U.S. at 50A7,514 (stating
that "courts . . . have an independent obligation to determine whether subject matter exists, even
in the absence ofa challenge from any party").

        Generally, in determining subject matter jurisdiction, the court accepts as true all
undisputed facts in the pleadings and draws all reasonable inferences in favor ofthe plaintiff. See
Trusted Inteeration. Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011). The courr may
"inquire into jurisdictional facts" to determine whether it has jurisdiction. Rocovich v. United
States, 933 F .2d 991,993 (Fed. Cir. 1991). It is well established that complaints that are filed by
oro se plaintiffs, like this one, are held to "less stringent standards than formal pleadings drafted
by lawyers." Haines v. Kemer, 404 U.S. 5I9, 520 (1972). Nonetheless, even p19_gg plaintiffs
must persuade the Court that jurisdictional requirements have been met. Bemard v. Unitec
States, 59 Fed,. Cl. 497 , 499 (2004), aff d, 98 F. App'x 860 (Fed. Cir. 2004); Zulueta v. United
States, 553 F. App'x 983, 985 (Fed. Cir. 2014) ("the leniency afforded to a p1q_99 litigant with
respect to mere formalities does not relieve the burden to meet jurisdictional requirements"
(intemal quotation and citation omitted)). The plaintiffbears the burden of establishing subject
matter jurisdiction by a preponderance ofthe evidence. Brandt v. United States, 710 F.3d 1369,
1373 (Fed. Cir. 2013); see also Reynolds v. Army & Air Force Exch. Serv.,846F.2d746,748
(Fed. Cir. 1988).

          The Tucker Act grants the United States Court ofFederal Claims the power "to render
judgment upon any claim against the United States founded either upon the Constitution, or any
 Act ofCongress or any regulation ofan executive department, or upon any express or implied
 contract with the United States, or for liquidated or unliquidated damages in cases not sounding
 in tort." 28 U.S.C. $ 1491(a). It serves as a waiver of sovereign immunity and a jurisdictional
 grant, but it does not create a substantive cause ofaction. Jan's Helicooter Serv.. Inc. v. Fed.
Aviation Admin., 525 F.3d 1299,1306 (Fed. Cir. 2008). A plaintiff, therefore, must establish
that "a separate source of substantive law. . . creates the right to money damages." ld. (quoting
 Fisher v. United States, 402 F.3d, 1167, 1172 (Fed. Cir. 2005) (en banc in relevant part)); Rick's
Mushroom Serv.. Inc., 521 F.3d at 1343 (stating "plaintiff must look beyond the Tucker Act to
identi$ a substantive source of law that creates the right to recovery ofmoney damages against
the United States" (citation omitted)).
         Here, the Court lacks subject matter jurisdiction over Plaintiff s claims. Although
Plaintiffs original and amended complaints list the United States as defendant, his allegations
relate solely to actions allegedly taken by the State of Oregon and private companies. But the
United States is the only proper defendant before the Court ofFederal Claims. Lawton v. United
States, 621 Fed. App'x 671,672 (Fed. Cir. 2015) (per curiam) (citing United States v. Sherwood,
312 U.S. 584, 588 (1941)). Because the factual allegations are directed only at state and private
actors, the Court lacks jurisdiction over the claims asserted in the complaint. See Lawton, 621
Fed. AFp'x at 672; see also Vlahakis v. United States,2l5 Ct. Cl. 1018, 1018 (1978) (observing
that assertions against state actors and state courts are beyond this Court's jurisdiction).

                                        CONCLUSION

        For the reasons set forth above, PlaintifPs complaint is DISMISSED in its entirety,
without prejudice. The Clerk of the Court is directed to enterjudgment accordingly. Each party
shall bear its own costs.


       IT IS SO ORDERED.

                                                        el4^--
                                                   ELAINE D. KAPLAN
                                                   Judge